                                                   3:20-cv-5071-RK




Case
 Case3:20-cv-05071-RK
      3:20-cv-05071-RK Document
                        Document1-2 Filed08/18/20
                                 3 Filed  08/07/20 Page
                                                    Page11ofof77
Case
 Case3:20-cv-05071-RK
      3:20-cv-05071-RK Document
                        Document1-2 Filed08/18/20
                                 3 Filed  08/07/20 Page
                                                    Page22ofof77
Case
 Case3:20-cv-05071-RK
      3:20-cv-05071-RK Document
                        Document1-2 Filed08/18/20
                                 3 Filed  08/07/20 Page
                                                    Page33ofof77
Case
 Case3:20-cv-05071-RK
      3:20-cv-05071-RK Document
                        Document1-2 Filed08/18/20
                                 3 Filed  08/07/20 Page
                                                    Page44ofof77
Case
 Case3:20-cv-05071-RK
      3:20-cv-05071-RK Document
                        Document1-2 Filed08/18/20
                                 3 Filed  08/07/20 Page
                                                    Page55ofof77
Case
 Case3:20-cv-05071-RK
      3:20-cv-05071-RK Document
                        Document1-2 Filed08/18/20
                                 3 Filed  08/07/20 Page
                                                    Page66ofof77
Case
 Case3:20-cv-05071-RK
      3:20-cv-05071-RK Document
                        Document1-2 Filed08/18/20
                                 3 Filed  08/07/20 Page
                                                    Page77ofof77
